UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW, ExIpH0

at_-"
IN RE:

AUG 08 2019

kruptey Court
ed States Ban
STEPHEN GUAJARDO Unit New Mexico

Albuquerque, Ne
ROBERTA GARCIA-GUAJARDO,

Debtors.

Case No. 19-10540-TA13

‘DEBTOR'S MOTION FOR OBJECTION OF WITHDRAW OF COUNCIL

COMES NOW, Debtors Stephen D. Guajardo and Roberta L. Garcia -Guajardo
(“Debtors”), appearing as Pro Se Litigants, and hereby states in support of
Debtor's Motion for Objection of withdrawal of counsel for the following:

1. Agreed

2. Object, On June 4, 2019 after speaking to the trustee, Ron Holmes in
the downstairs lobby advised us that the court had granted us until
July 31, 2019 to get our tax refilling's into the court. Ron Holmes also
stated that even though we had a July 31, 2019 deadline, he wanted a
copy of the paperwork 2 weeks earlier which was July 17, 2019.
(However, Ron Holmes never told us that if we could not get this

paperwork to him by July 17, 2019 that he would withdraw as
counsel).

We told Ron Holmes at the same time that we were awaiting the
transcripts from the IRS and as soon as we received them that we would
process the refilling's just based on the transcripts to get the job done.

Ron Holmes said no, you need to use every deduction so you can
minimize your debt.

Therefore, in compliance with Ron Holmes request, we had to wait on
transcripts from the IRS, since my husband could not answer their

Case 19-10540-t13 Doc 64 Filed 08/08/19 Entered 08/09/19 09:36:44 Page 1 of 4
RELIEF

 

Debtors, conclude that we have not in consciousness tried to intentionally
frustrate Ron Holmes, in fact we took his advice, we filed with all deductions
to minimize our debt. However, if we would have filed as originally planned

just based on the IRS transcript, we would have had the filings done within
days.

We feel that Ron Holmes has agreed to continue as our attorney but we
have not been able to get clarification on the motion to withdraw.

If Ron Holmes continues with his withdrawal as counsel it wil! make it
impossible to find another attomey to take our case and will adversely affect
the outcome of our bankruptcy. We again, have communicated the fact that
we have tried to comply with his requests and as of today have done so. It
was never our intention to frustrate him in anyway.

WHEREFORE, Debtors respectfully request this Court deny this Motion to

Withdraw and grant any such further relief as the Court deems just ad
proper.

   

submitted, by

  

Respectti
oo

Steph hp Guajardo, Pro Se Litigant

Roberta L. Goltia-Guajardo, Pro Se Litigant
P. O. Box 602

Belen, NM 87002
Phone: (757) 913 0933
Fax: (757) 216 9281

Email: robertagarcia757@qmail.com

 

Case 19-10540-t13 Doc 64 Filed 08/08/19 Entered 08/09/19 09:36:44 Page 2 of 4
CERTIFICATION OF MAILING

 

I hereby certify that a true and correct copy of the foregoing was
electronically transmitted to the following:

« Tiffany M. Cornejo courtemail@ch13nm.com,
courtemailbu@ch13nm.com

Ronald E. Holmes rholmes@davismiles.com
e James C. Jaobsen jjacobsen@nmag.gov, jotero@nmag.gov
e Eric Mark Sommer erics@sommerudall.com,
shelbys@sommerudall.com:jvw@sommerudall.com;
baf@sommerudallcom

e United States Trustee ustpregion20.aw.ecf@usdoj.gov

I hereby certify that a true and correct copy of the foregoing was mailed to
the following:

Estevan Sanchez
POB 1984
Santa FE< NM 87504-1984

Synchrony Bank C/o PRA Receivables Mgmt LLC
POB 14401

Norfolk, VA 23541

Roberta Garcia-Guajardo
Stephen Guajardo

POB 602

Belen, NM 87002 .

Case 19-10540-t13 Doc 64 Filed 08/08/19 Entered 08/09/19 09:36:44 Page 3 of 4
tta Guajardo

 

Stephen ghd Robe

On this 24 day of July, 2019.

v 10 v a6ed vr:9€:60 6T/60/80 PalaIUQ =6T/80/80 Pall4 79900 ETI-OVGOT-6T aseD
